DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 August 2022 has been entered.

Status of Claims
Applicant’s amendments to the claims filed with the response dated 18 August 2022 have been entered. Claims 1, 5, 7, 11-13, 15, and 17-20 as amended are presently pending with claims 2-4, 6 and 8-10, 14, and 16 being cancelled by applicant’s amendments to the claims.
Applicant’s amendments to the claims filed with the response dated 18 August 2022 have overcome the rejections under 35 U.S.C. 112(b) and 112(d) and have overcome the prior art rejection of record.
Upon further search and consideration of the amended claims, new art was uncovered and is discussed below but no new grounds of rejection.

Reasons for Allowance
Claims 1, 5, 7, 11-13, 15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record of Huang et al (CN 109694464A, reference made to attached English machine translation) recites a chemical structure of: 
    PNG
    media_image1.png
    190
    415
    media_image1.png
    Greyscale
.
Claim 1 as amended claims a compound of a Formula 1:

    PNG
    media_image2.png
    326
    651
    media_image2.png
    Greyscale

where 
    PNG
    media_image3.png
    181
    666
    media_image3.png
    Greyscale
 
As such, the claimed compound of Formula 1 distinguishes over the compound of the prior art of  invention of Huang in that Huang does not teach the structure of constituent Ar2. 
Furthermore, the newly uncovered art of Luo et al (Reduced Energy Loss Enabled by a Chlorinated Thiophene Fused Ending-Group Small Molecular Acceptor for Efficient Nonfullerene Organic Solar Cells with 13.6% Efficiency, Adv. Energy Mater. 2019, 9, 1900041) discloses a compound according to applicant’s Formula 1 in Scheme 1, but the art of Luo et al was published March 2019 and includes joint inventor He Yan. The art is thus disqualified as prior art under the grace period of 35 USC 102(b)(1)(A) as it was published less than a year from the EFD (01 May 2019) of the present invention.
No further art was uncovered. As such, the prior art of record fails to anticipate or make obvious each and every limitation of independent claim 1 and claim 1 and its dependent claims 5, 7, 11-13, 15, and 17-20 are found allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726